Citation Nr: 0212891	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  96-40 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for poliomyelitis/post 
polio syndrome with residual right leg weakness and 
shortening, by aggravation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from June 1970 to April 
1972 and from May 1975 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for poliomyelitis/post polio syndrome 
(previously cerebral palsy) with residual right leg weakness 
and shortening.  In a February 1999 decision, the Board 
determined that new and material evidence had been submitted, 
and remanded the issue to the RO for additional development 
and adjudication.  The RO has accomplished the requested 
development and the case has been returned to the Board for a 
decision.


FINDINGS OF FACT

1.  The veteran concedes that the disability at issue 
preexisted service. 

2.  The veteran's poliomyelitis/post polio syndrome with 
residual right leg weakness and shortening did not increase 
in severity during service.  


CONCLUSION OF LAW

Poliomyelitis/post polio syndrome with residual right leg 
weakness and shortening was not aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 
3.306 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 
5107 (West Supp. 2001)).  Regulations implementing the law 
were promulgated at 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  For purposes of this appeal, the Board will 
assume that this law, which is more favorable than prior law, 
is applicable to the veteran's claim.  In this regard, when a 
law or regulation changes during the pendency of an appeal, 
the version most favorable to the veteran applies, absent 
contrary intent.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000). 

In this case, the RO has had the opportunity to consider the 
claim on appeal in light of the above-noted changes in law.  
The Board notes that in an April 2002 letter, the RO notified 
the veteran of the change in the law, to include the duty to 
notify and assist.  The RO also notified the veteran in the 
April 2002 letter, as well as through statement and 
supplemental statements of the case, of what evidence had 
been considered, the applicable law and regulations, and what 
the evidence must show to establish service connection.  In 
addition, the RO advised the veteran of what had been 
accomplished to assist him with his claim, and what 
additional information or evidence was still needed to 
establish his claim.  However, in a July 1999 letter from the 
veteran, and a May 2002 letter from his representative, it 
was reported that there was no further information or 
evidence.  

Further, the veteran was provided notice of and reported for 
VA examinations.  Finally, the RO provided notice to the 
veteran as to why the evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided with  
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002).

Private medical evidence dated prior to the veteran's 
entrance into the military includes records dated between 
1962 and 1969, documenting findings pertaining to the 
veteran's right lower extremity.  In a radiological report 
dated in October 1962, it was noted that scanograms of the 
lower extremities revealed a total shortening of the right 
leg of 1.1 centimeters.  

A January 1968 private medical report indicates that the 
veteran was being seen for yearly follow-up.  He had post-
polio paralytic residuals in the right lower extremity.  
Surgery to date included a right T.A.L. and right Jones 
Suspension.  He had also had hamstring transfer to supplement 
weakened quadriceps mechanism.  He  complained of pain in the 
foot over the right third metatarsophalangeal joint.  He 
denied any trauma.  An examination revealed a good gait, but 
a slight limp.  He had good power and flexion of the knee and 
was able to actively extend the knee to 30 degrees from full 
extension, with further passive extension to neutral.  It was 
concluded that the transfers were functioning well.  The 
examiner did not believe that the right foot complaints were 
consistent with a neuroma.  X-rays of the right foot showed 
no abnormalities of the bone.

A July 1968 private medical report indicates that the veteran 
denied any further pain or difficulty with his right foot.  
Examination relative to the hamstring transfer and Jones 
procedure remained the same.  He had good functioning 
transfers with no complaints.  

A July 1969 private medical report noted that at the age of 
five months, the (then) 16 year old veteran was discovered to 
have a right lower extremity neuromuscular deficit of unknown 
etiology.  He underwent a right hamstring transplant into the 
quadriceps mechanism in 1962.  In 1965, he underwent an 
Achilles tendon lengthening procedure in the right lower 
extremity and a Jones Procedure of the right foot, with 
fusion of the right great toe DIP joint, and transfer of 
extensor tendon to the head of the first metatarsal.  Since 
that time, he had done well without any complaints.  
Examination revealed good powerful knee extension and no 
difficulty with his gait.  He had no complaints and no 
treatment was necessary.

The veteran's service medical records indicate that in 
October 1970, it was reported that he had polio as a child 
which affected his right leg.  He had had a muscle transplant 
to improve use of the leg.  As a result, he was left with 
limited flexion of the right leg.  He reported at that time 
that he had fallen the prior day and flexed the leg beyond 
its limits.  He had pain and minimal swelling.  He reportedly 
felt much better at the time of the examination.  He was seen 
the following day and indicated that he felt much better, but 
that his division officer would not allow him to work.  The 
examiner recommended that he remain off duty for one more 
day.  In December 1970, he was given a "chit" relieving him 
of duty in a fire control party, and it was noted that he was 
not physically capable of such duty.  

An August 1975 service medical report indicates that the 
veteran reported that he had had surgery approximately 12 
years ago on his right leg to correct a congenital muscular 
defect.  He reported occasional giving out episodes where the 
leg buckled under heavy loads.  Since his duties involved 
handling ammunition, he reported a fear of falling and doing 
damage.  The examiner concurred and recommended that duties 
of the nature reported by the veteran should not be assigned.  

In March 1985, the veteran was referred for a consultation 
regarding low back pain.  When seen the following month, it 
was noted that he had weakness in his right leg, and that he 
had had surgery on that leg at age 12.  He was recommended 
for a Medical Evaluation Board.  An April 1985 Medical 
Evaluation Board noted that despite residual weakness in the 
right leg since surgery during childhood, he had functioned 
well.  The surgery included a right Achilles tendon 
lengthening procedure and fusion of the metatarsophalangeal 
joint of the right great toe.  He had had no additional 
surgeries and had performed in the Navy for 14 years without 
difficulty.  Neurological examination showed findings 
including a weak quadriceps and hamstrings on the right, 
which was the reason for his childhood surgery.  The tibialis 
anterior was weak on the right.  Knee jerk reflex was absent 
on the right.  The examiner concluded that the findings were 
compatible with a right-sided diplegia, a form of cerebral 
palsy which had been of minimal symptomatology during the 14 
years of service.  The final diagnoses were cerebral palsy 
with residual right leg weakness, existing prior to entrance 
into service and not service aggravated, and Grade I 
spondylolisthesis, which was service aggravated.  The Medical 
Board recommended that the veteran be referred to the Central 
Physical Evaluation Board for disposition.  

It is also noted that an evaluation conducted by Dr. 
Meriwether during the Medical/Physical Evaluation Board 
proceedings found that the veteran seemed to be standing with 
a list.  He was measured from the superior aspect of the 
iliac crest on either side to the floor with the veteran 
standing in the upright posture and there was noted a 
discrepancy of 2.3 cm, with the right hip being 2.3 cm higher 
than the left hip.  Measurements of the lower extremities 
showed that the left leg was 3 cm longer than the right leg.  
He lacked 20 degrees of full extension of his right leg; he 
had only 90 degrees of flexion, either active or passive.  It 
was determined that although the veteran's right leg findings 
were impressive, in terms of shortening, muscle atrophy and 
restricted range of motion, all these findings were the 
result of his pre-existing leg condition and corrective 
surgery which was conducted when he was a child.  There was 
no evidence that his leg had gotten shorter or that his range 
of motion had worsened since entry into the service.  There 
was evidence, however, that his tolerance of these problems 
had lessened with age, lack of physical conditioning, and 
increased body weight.  Therefore, these clearly existed 
prior to service.  It was determined that they were not 
aggravated in service.

An April 1986 VA orthopedic examination indicated that there 
was evidence of previous surgery in the veteran's right lower 
thigh with limitation of motion and strength in all of the 
muscles of the right hip and knee.  Deep tendon reflexes were 
decreased, and there was some hypesthesia to pinprick in the 
right lower leg.  The examiner commented that the veteran's 
vague complaints of pain in his thighs and knees may have 
been functional in nature as they seemed to work out easily 
with some heat and moving about.  The diagnosis included 
status post polio or possible cerebral palsy from history, 
with tendon transplants in the right leg and fusion of right 
great toe, and degenerative changes in the lumbosacral spine.

A May 1986 fee basis examination report indicates that the 
veteran reported that during his adolescent days, he had 
major problems with motor functioning in the lower 
extremities characterized by impairment of gait and carrying 
out skilled athletic acts.  This subsequently lead to 
surgical procedures in the right lower extremities.  
Examination showed bilateral proximal girdle motor weakness 
in the lower extremities with intact distal strength 
including both feet and knees.  Reflexes were normal except 
for right knee jerk, which was absent.  His gait was 
paraparetic in nature, mildly wide-based with an associated 
tandem imbalance.  The diagnosis included spastic proximal 
paraparesis of undetermined origin, and status-post multiple 
tendon transplants, by history.  

A May 1988 VA orthopedic examination indicated that during 
service, the veteran's condition reportedly became worse and 
he could not flex his hips fully and he felt as if he had a 
weight on his back.  Examination showed that he could not 
flex his hips beyond 85 degrees, bilaterally.  He lacked 
approximately 15 degrees of full extension of the right leg.  
It could be fully extended passively, but voluntarily, 
extension was absent.  The diagnosis included absence of 
quadriceps function of the right leg, possibly congenital, 
and weakness of the hip flexors from unknown cause, 
manifested by inability to flex the hips beyond 85 degrees.  

A May 1993 private neurological examination noted that the 
veteran reported being qualified to enter the Navy in 1970, 
but that ten years later, he was having difficulty climbing.  
He struggled over 5 years and in 1985, he was found to have 
lower lumbar spondylolisthesis after hurting his back.  He 
was medically discharged one year later.  He had tried 
various exercises to strengthen his legs, but found that it 
was only becoming worse.  His legs gave out from under him 
and he had falling episodes.  Examination showed that he was 
ambulatory without assistive devices.  His gait was wide 
based with eversion of the feet.  He was unable to flex the 
right leg at the hip and flexor extension about the knee was 
limited to 1/2 that of normal range of motion.  The examiner 
summarized that the veteran had a history of polio as a child 
affecting his right leg, and that the leg had again become 
progressively more weak.  The examiner indicated that this 
was compatible with post-polio syndrome.  The examiner 
indicated that there was no specific treatment for preventing 
the post polio syndrome.  

In August 1999, a VA examination was conducted in order to 
determine whether the veteran's post-polio syndrome was 
aggravated by service.  The examiner indicated that she had 
reviewed the entire record, to include the private medical 
records from 1962 to 1969, the veteran's service medical 
records, the post-service medical records, and the 
administrative file.  The examiner conducted a thorough 
examination and had an EMG study performed, which showed 
evidence of old bilateral non-active lumbar 2, 3, and 4 
neuropathic process, which did not extend to the upper 
extremity.  The EMG examiner could not make the distinction 
between radiculopathy versus polio or other old neuropathic 
disorder; the veteran did not have peripheral polyneuropathy, 
however.  The VA examiner's impression was that there was 
very limited and imprecise medical information from the past, 
and that exact comparison of the veteran's present medical 
condition to that prior to him joining the service, during 
service, and right after service, was not possible.  However, 
to the best of her (examiner's) abilities, she could not find 
any significant deterioration of the veteran's pre-existing 
right leg disability.  

A subsequent (May 2002) examination report by the same 
examiner that performed the August 1999 examination indicates 
that she conducted an additional examination and review of 
the record, pursuant to the RO's request for clarification as 
to her statement that she could not find any "significant 
deterioration."  The examiner again conducted a thorough 
examination and review of the record.  The diagnoses were 
history of congenital muscular problem of unspecified nature 
involving the right lower extremity resulting in right lower 
extremity weakness; status-post right hamstring muscle 
transposition into the right quadriceps muscle in 1961; and 
status-post right Achilles tendon release surgery and right 
great toe fusion in 1965.  The examiner then commented that 
the veteran's pre-military and military medical records were 
extremely limited and imprecise.  There was no record of 
comprehensive neurological examination from that time, so 
that the comparison of the veteran's neurologic problem now, 
to that from before and during service is not feasible.  
However, she (examiner) could not find any convincing 
worsening of his right leg weakness now compared to that 
described by Dr. Rider on July 25, 1969, with adjustment to 
the veteran's age, and his development of morbid obesity.  
She clarified that her answer to the question posed by the 
Board by noting that it was not at least as likely as not 
that there was any increase in severity of the veteran's 
preexisting right leg disability during military service.  
Having found that there was no increase in severity during 
service of the preexisting condition, she noted that there 
was no need to address the cause of any increase.

The Board has considered the evidence of record and finds 
that the record does not support the veteran's contention 
that the residuals of post-polio syndrome or poliomyelitis 
increased in severity during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.306.  The Board notes the 
veteran's contention that there was in fact an increase in 
disability based on pre-service and service medical records, 
which show additional shortening of the right leg.  However, 
as a lay person, the veteran does not have the medical 
expertise to render an opinion as to increase in the severity 
of his disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  On the contrary, the VA examiner 
reported considering all the medical evidence of record 
(which contained information on leg length) and concluded 
there no increase in severity of the preexisting disability 
in service.  Accordingly, the claim must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

Service connection for poliomyelitis/post polio syndrome with 
residual right leg weakness and shortening is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

